The opinion of the Court was delivered by
O’Nball, J.
The award in this case, in the Court of Equity, and its confirmation, in that Court, ended the relation of partners between the parties. It directed that the outstanding debts of the firm should be paid by the parties, in equal shares. This made the debts the same as joint debts. One paying the debts in whole, would be entitled to contribution from the other.
If the defendant could have shown, that the debts paid by the plaintiff were paid out of the partnership funds, it would have constituted a good defence: but he was not able to do so. The plaintiff proved the payment after the award, of outstanding debts of the firm, and in the absence of proof to the contrary, the legal presumption was, that it was out of his own funds: and he was entitled to, and did recover a moiety. These views dispose of the grounds for a nonsuit. Those taken for a new trial were abandoned.
The motions are dismissed.
Wardlaw, Glover and Munro, JJ., concurred.
Motion dismissed.